The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.
As an initial matter, the Applicant noticed a typographical error in the header of the rejection found on page 6 of the previous Office action, in which the dependency of claim 28 had been changed from relying on claim 20 to being reliant on claim 27.  As such, the rejection of claim 28 should have been moved to the header found on page 14, which incorporated the Zvuloni reference.  It is noted that Bax teaches that “The physician begins the procedure by inserting the TRUS probe…” (see page 4 of Bax, first paragraph under 2.2 Biopsy Workflow and System User Interface – see page 7 of the previous Office action).  This typographical error has been corrected and the subject matter of claim 28 remains unpatentable for this same reason, which relies upon the Bax reference.
In the paragraph between pages 3 and 4 of the Remarks, the Applicant provides a summary of the position in taken in the previous Office action.  This summary is accurate.  The Applicant then states on page 4 that “Burdette's teachings, when taken as a whole, are based upon the images being relative from a particular reference system, more specifically, the treatment isocenter.  Burdette utilizes a spatial registration and guidance system to record the 3-D spatial position of an ultrasound imaging probe at all times, relative to a known reference point, and the positional information of the probe is then conveyed to the image localization software for registration of the images with respect to the treatment iso-center, i.e., the known reference point… Burdette teaches that all images, whether from ultrasound images, X-ray images, and fused images, are referenced to the isocenter.”  The examiner respectfully disagrees that this means that Burdette does not read on the claims.
Claim 1 recites “identifying at least one spatial attribute of the target tissue in the displayed first image from the captured first image data as an identified spatial attribute, each identified spatial attribute being a feature of the target tissue, each identified spatial attribute being determined independently from and without reference to the imaging device or any other reference structure apart from the target tissue, each identified spatial attribute being determined based on the displayed first image independent from the surgical procedure” (emphasis added).  In other words, the displayed image(s) may be referenced to these features, but the identification of the at least one spatial attribute that is determined is not based on any reference.  Burdette teaches in paragraph 61 that “For contouring, the present invention provides the user with the ability to draw anatomical contours, using the ultrasound data as a guide.”  The ultrasound data itself is just image data that was acquired by the ultrasound probe.  The user is not going to view the ultrasound data and determine contours of the prostate based on the location of the radiotherapy isocenter.  The user is going to determine the contours of the prostate based on the ultrasound data, and where the prostate is located within the image displayed on the screen.  As such, the system of Burdette is taught as providing the ultrasound data as a guide to a user in order to draw anatomical contours.  The fact that the ultrasound image may already be registered to an x-ray image by aligning these two images by the isocenter does not mean that the identification of spatial attributes of the target tissue is based on the isocenter.  Applicant’s argument that “all of Burdette's images are examined or manipulated via the reference point of the isocenter” fails to impact whether or not the actual identification of at least one spatial attribute is determined independently from and without reference to any reference.
On page 5, the Applicant states that “The claimed invention does not require such a feature as Burdette's isocenter, in that in the claimed methods and apparatus each identified spatial attribute is determined independently from and without reference to the imaging device or any other reference structure apart from the target tissue. This enables a more efficient and less complicated method and system of detecting patient movement by a relatively simple comparison of the identified spatial attribute between the second images relative to the first image. In this respect, it is respectfully submitted that Burdette fails to anticipate, as well as Burdette fails to teach disclose or suggest, all the limitations of independent Claims 1 and 20.”  The Applicant also cites numerous portions of Burdette in the footer.  It is noted that the claim recites that the 
The above discussion is equally applicable to the Applicant’s arguments found in the last paragraph on page 7, as well as the paragraph that spans pages 8-9.
For at least the reasons described above, the arguments are not found to be persuasive and the following rejections apply.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Claim 20
An imaging device configured to capture images…
Paragraph 66 of the PGPUB states “Turning now to FIG. 1, an improved transrectal ultrasonic probe 10 is shown…”.

An input device for inputting information from an operator...
Paragraph 98 of the PGPUB states “The operator may interact with the system 200 by touch input or alternatively by use of a mouse, tracking ball, keyboard entries, etc. to properly position the vertical line, on-screen curser, or other indicator.

A data processing apparatus having a data storage medium, wherein… configured to…
Paragraph 82 of the PGPUB states “In response to operation command signals representing a second mode of operation received from the PC 91…”  Therefore, the data processing apparatus is “a PC computer with standard display software” – see paragraph 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 3-4, 6-8 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burdette et al. (US Patent Pub. No. 2003/0112922).
Regarding claims 1 and 20, Burdette discloses an apparatus and method for registration, guidance and targeting of external beam radiation therapy (see Title).  Particularly, the system of Burdette “allows a technician to view the ultrasound image of the prostate with the beam geometry and original prostate contours superimposed” (see paragraph 69).  “For the treatment of prostate cancer, the ultrasound imaging hardware system can comprise a standard transrectal ultrasound imaging probe, preferably providing sagittal and transverse views of the prostate” (see paragraph 50; see Figures 14A and 14B).  This reads on the use of an imaging device located in a body cavity of a patient to acquire first image data along a scan plane through the target tissue, as claimed.  “For contouring, the present invention provides the user with the ability to draw anatomical contours, using the ultrasound data as a guide. The user also has the ability to contour in either 2-D or 3-D modes… The user can also designate new structures to be contoured and assign names to the new structures” (see paragraph 61).  By providing “the user with the ability to draw anatomical contours, using the ultrasound data as a guide”, this teaches to display the ultrasound images acquired via the transrectal ultrasound imaging probe (see Figure 3), thereby reading on the “displaying the first image data as a first image of the target tissue on a display device”, and the contouring described in this quote from paragraph 61 relating to “identifying at least one spatial attribute of the target tissue in the displayed first image… as an identified spatial attribute, each identified spatial attribute being a feature of the target tissue” and it is noted that the contours are independent from and without reference to the imaging device or any procedure that is or will be performed thereon.  Regarding “storing data corresponding to a position of each identified spatial attribute determined in relation to the first image”, Burdette teaches that “Contours can also be exported in a format suitable for import into the TPS” (see last sentence of paragraph 61).  
Burdette states that “Real-time ultrasound imaging during planning and treatment is used for localization of soft tissue treatment targets and fused with radiographic or CT data for conformal treatment optimization” (see Abstract).  Therefore, the system and method of Burdette provides for real-time ultrasound imaging during treatment, as well as during planning.  In the paragraph above, the planning was described.  Burdette states that “The operator can superimpose the original prostate contours… on the image slice view, allowing the operator to determine whether or not the prostate is positioned as planned. This feature may be used at treatment time to assist in aligning the patient with the isocenter and making sure that the prostate remains in its expected location for the duration of the treatment” (see paragraph 65).  “The image-registration system provides a real-time image of the prostate during treatment. The beam-targeting software is used to view this real-time image. Monitoring of position during treatment will permit the operator to stop treatment if the patient position changes” (see paragraphs 71-72). This teaches that “capturing by the imaging device second image data of the target tissue along the scan plane passing through the target tissue”, as claimed.  Additionally, this teaches the “displaying the second image data as a second image of the target tissue on the display device in conjunction with displaying a visual indicator for each identified spatial attribute”, as claimed (e.g., “superimpose the original prostate contours”).  Additionally, this teaches the “comparing the position of each visual indicator… with a position of a corresponding identified spatial attribute of the target tissue of the second image to detect a shift in the position of each identified spatial attribute of the target tissue indicating movement of the patient prior to and during the procedure”, as claimed.

Regarding claim 3, Burdette teaches that “During treatment, the user monitors the real-time display of the prostate and treatment geometry, ensuring that the radiation beams remain conformal to the prostate throughout the treatment” (see paragraph 69).  As such, a “real-time display of the prostate” during treatment being used to ensure that the radiation beams remain conformal to the prostate throughout the treatment teaches to acquire images before acting on each respective localized portion of the prostate, because the images are continuously acquired in real-time throughout the irradiation of each portion of the prostate.
Regarding claims 4 and 6, the procedure of Burdette relates to radiation therapy (see “external beam radiation therapy” in the title of Burdette), which is “a procedure that applies a treatment to the target tissue”.  Specifically to claim 6, this relates to “delivery of laser therapy or other forms of radiation therapy to the target tissue” and “delivery of therapy to the target tissue”.
Regarding claims 7-8 and 21, Burdette teaches that “For treatment of prostate cancer, visualization of the prostate gland is achieved using transrectal ultrasonography” (see Abstract) and “The transrectal probe is then inserted into the patient during treatment” (see paragraph 71).  Also see Figures 12, 13, 14A and 14B relating to the transrectal probe.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdette alone.
Regarding claims 5 and 29, Burdette teaches “For contouring, the present invention provides the user with the ability to draw anatomical contours, using the ultrasound data as a guide” (see paragraph 61).  As such, it would be obvious to one of skill in the art that providing “the user with the ability to draw anatomical contours, using the ultrasound data as a guide” implies displaying the drawn contour on the ultrasound images that are used as the guide.  Additionally, paragraph 61 states that “Contours can be accepted for multiple anatomies and identified by name.”  As such, it would be obvious that once a contour is drawn over the ultrasound image that is used as a guide, an option to name that contour would be provided to the user on the screen.  As such, it would be obvious that the drawn contour will be displayed along with the ultrasound image that is being used as a guide within this contouring methods of Burdette.
Below are additionally rejections based on rejections previously applied in prosecution, in which the previously applied Xu reference is replaced with the newly discovered Burdette reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3-8, 18-21, 25-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bax et al. (“3D Transrectal Ultrasound Prostate Biopsy using a Mechanical Imaging and Needle-Guidance System”, SPIE 2008) in view of Burdette. 
Regarding claims 1 and 20, Bax discloses “a multi-jointed mechanical device that supports a commercially available TRUS probe with an integrated needle guide for precision prostate biopsy” (see Abstract).  Specifically, the device and its methods are meant to overcome “an immediate need for a 3D navigation system that utilizes a widely available and inexpensive imaging technology, and provides a reproducible record of the 3D locations of the biopsy targets during the procedure” (see last sentence in first paragraph on page 2 – i.e., first paragraph under Figure 1).  “The physician begins the procedure by inserting the TRUS probe… acquires a 3D image of the prostate… A model of the prostate is then generated” (see page 4 of Bax, first paragraph under 2.2 Biopsy Workflow and System User Interface).  “After the model has been reconstructed, the physician can then manipulate the 3D TRUS image and select target locations to biopsy.  After all of the targets have been selected, the system then displays the 3D needle guidance interface (Fig 3)… which is composed of 4 windows: a live 2D TRUS video stream, a dynamically slicing 3D TRUS image, and two 3D model views. The 2D window displays the real-time 2D TRUS image from the US machine. The 3D TRUS window contains the 3D TRUS image, which is dynamically sliced in real-time to reflect the orientation and position of the TRUS probe within the prostate. This correspondence allows the physician to compare the 3D image with the real-time 2D image to determine if the prostate has moved or deformed at any point throughout the procedure” (see page 4 of Bax, second paragraph under 2.2 Biopsy Workflow and System User Interface).  Additionally, since this allows the physician to compare the 3D image with the real-time 2D image to determine if the prostate has moved or deformed, this would allow for such a determination to be made at any point once the first image is acquired and the spatial attributes are identified, including prior to, during and after a procedure (so long as the imaging device is acquiring a second image to provide the comparison).
i.e., reading on lines 6-8 of claim 1); Bax teaches that the physician selects target locations to biopsy via the model (i.e., reading on lines 9-14, as an image would have to be presented to the physician in order for him/her to make such a selection into the system); it is obvious, if not inherent, that the system will then store data corresponding to the position of these selected target locations, since the Figures of Bax illustrates that the targets are represented within the 3D models, thereby reading on lines 15-17 of claim 1.  Bax teaches that “The 2D window displays the real-time 2D TRUS image from the US machine”, thereby reading on lines 18-20 of claim 1.  Additionally, Bax teaches explicitly that the “correspondence [between the live 2D TRUS video stream and the dynamically slicing 3D TRUS image] allows the physician to compare the 3D image with the real-time 2D image to determine if the prostate has moved or deformed at any point throughout the procedure.”  This reads generally on the last six lines of claim 1.
However, Bax fails to teach, in conjunction with the second image, “displaying a visual indicator for each identified spatial attribute, wherein a position of each visual indicator displayed … displayed at a position dictated by the stored data corresponding to a respective position of each identified spatial attribute determined in relation to the first image”.  As such, it is acknowledged that Bax’s teachings of the last six lines of the claims also fails to base the comparison on the visual indicators themselves, but generally teaches the comparison of the 3D image as a reference image (i.e., the claimed first image) to the real-time 2D image (i.e., the claimed second image) and that the spatial locations of differing brightness and darkness contrasts within each image is what the physician would be basing his/her determination of whether or not the prostate has moved or deformed at any point throughout the procedure.  As such, the only deficiency is the teaching of the visual indicator(s).
Burdette teaches an apparatus and method for registration, guidance and targeting of external beam radiation therapy (see Title).  Particularly, the system of Burdette “allows a technician to view the ultrasound image of the prostate with the … original prostate contours superimposed” (see paragraph 69).  “For the treatment of prostate cancer, the ultrasound imaging hardware system can comprise a standard transrectal ultrasound imaging probe, preferably providing sagittal and transverse views see paragraph 50; see Figures 14A and 14B).  “For contouring, the present invention provides the user with the ability to draw anatomical contours, using the ultrasound data as a guide. The user also has the ability to contour in either 2-D or 3-D modes” (see paragraph 61).  Burdette states that “The operator can superimpose the original prostate contours… on the image slice view, allowing the operator to determine whether or not the prostate is positioned as planned. This feature may be used at treatment time to assist in …making sure that the prostate remains in its expected location for the duration of the treatment” (see paragraph 65).  “Monitoring of position during treatment will permit the operator to stop treatment if the patient position changes” (see paragraphs 71-72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to superimpose an original contour of the prostate with a real-time image of the prostate during a treatment, as taught by Burdette, into the system and methods of Bax, thereby “allowing the operator to determine whether or not the prostate is positioned as planned. This feature may be used at treatment time to assist in …making sure that the prostate remains in its expected location for the duration of the treatment” (see paragraph 65).  As such, this would improve the system of Bax by providing a single image for the physician to view in order “to determine if the prostate has moved or deformed at any point throughout the procedure” (see page 4 of Bax, second paragraph under 2.2 Biopsy Workflow and System User Interface), versus the approach of Bax which requires the physician to compare the 3D image with the real-time 2D image – i.e., a mental comparison of two separate images.
It is noted that by using the contour of the prostate, as taught by Burdette, this teaches spatial attributes that are independent form the surgical procedure.

Regarding claim 3, the biopsy procedure of Bax includes a sequence of biopsies on prostate tissue, in which both the 3D model and the real-time 2D images are acquired by the same TRUS probe and image data is displayed as shown, for example, in Figure 3 on page 4 of Bax.
Regarding claim 4, it is re-iterated that the procedure of Bax is a biopsy procedure.
see paragraph 61).  As such, it would be obvious to one of skill in the art that providing “the user with the ability to draw anatomical contours, using the ultrasound data as a guide” implies displaying the drawn contour on the ultrasound images that are used as the guide.  Additionally, paragraph 61 states that “Contours can be accepted for multiple anatomies and identified by name.”  As such, it would be obvious that once a contour is drawn over the ultrasound image that is used as a guide, an option to name that contour would be provided to the user on the screen.  As such, it would be obvious that the drawn contour will be displayed along with the ultrasound image that is being used as a guide within this contouring methods of Burdette.
Regarding claim 6, it is re-iterated that the procedure of Bax is a biopsy procedure.  This includes the placement of biopsy needles in the target prostate (e.g., Bax states “The targeting circle on the screen illustrates all accessible needle trajectories by rotating the US probe about its longitudinal axis” – see sentence immediately prior to Figure 3 on page 4).
Regarding claims 7-8, 21 and 28, Figure 2 illustrates the system of Bax, which includes a transrectal ultrasound (TRUS) probe for performing a biopsy on the prostate.
Regarding claims 18-19 and 25-26, it is noted that Bax illustrates 3D models in the right-half of Figure 3 in which biopsy sites are marked with circular icons.  Additionally, Figure 4 of Bax illustrates 3D models with biopsy cores shown as lines.  As such, it would have been obvious to one of skill in the art at the time of the invention to use lines or icons to provide indicators of landmarks in prostate biopsy procedures, as these are “CT gold standard biopsy core” connotation (see caption of Figure 4 of Bax), and Burdette teaches that “The user can also designate new structures to be contoured and assign names to the new structures” (see paragraph 61), therefore the user can identify the contour as well as the biopsy locations of Bax.

Claims 9-12, 14 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bax in view of Burdette as applied to claims 8 and 21 above, and Taylor et al. (US Patent Pub. No. 2005/0159676) – herein referred to as Taylor.
Bax in combination with Burdette was previously described with regard to claims 8 and 21 above.  However, neither of these references describe that the probe or the needle that would be used is flexible.
Taylor teaches a targeted biopsy delivery system (see Title).  The system of Taylor “provide[s] a biopsy needle guide which can be affixed to or associated with existing side-imaging transrectal ultrasound probes” (see paragraph 14).  Via this system, “The physician … inserts a flexible biopsy needle kit into the redirecting needle guide's needle insertion point” and “the needle set is very flexible and able to be fired even though bent” (see paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a flexible needle for placement through a guide of a transrectal ultrasound probe for prostate biopsy, as taught by Taylor, and to use this configuration of a flexible needle and guide in the system and methods of Bax with Burdette, in order “to allow the biopsy needle to be precisely inserted into a targeted area and which is able to record the precise location from which the tissue sample is collected while the imaging device remains stationary” (see paragraph 8 of Taylor).
Regarding claims 10 and 22, at least Figures 1 and 3 of Taylor illustrate a needle guide assembly that is mounted atop the elongated ultrasonic imaging probe.
Regarding claims 11 and 23, Taylor teaches that “the needle guide is moved longitudinally along the probe and is also rotated around the probe” (see paragraph 16).
Regarding claims 12 and 24, Figures 8-10 of Taylor illustrate a guide channel for guiding, position and orienting the flexible needle.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time of the invention that, when the system and methods of Bax as combined with Burdette provide a physician with the knowledge that the prostate has not moved during the procedure, that the physician would feel comfortable to engage the needle through the needle guide to acquire the biopsy.   Hence, when the physician determines that movement is occurring, the physician would obviously refrain from engaging the needle .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bax in view of Burdette and Taylor as applied to claim 12 above, and further in view of Krieger et al. (US Patent Pub. No. 2012/0203095, having priority to US Provisionals 61/417,271 and 61/417,270 each filed on 11/25/2010) – herein referred to as Krieger.
Bax in combination with Burdette and Taylor was previously described with regard to claim 12 above.  However, these references do not explicitly teach indices of both rotation and translation to gauge of the guide assembly.
Krieger teaches systems and methods for trans-orifice and transperineal intervention (see Title).  With “reference to FIGS. 2A-E an embodiment of angle adjustment mechanism 110 is shown comprising adjustment slider 202, tab 204, saddle 206, needle tube 108, track (or slot) 208 and angle scale 210. In the embodiment shown, angle adjustment mechanisms 110 adjusts angle 214 to a desired angle, to allow an interventional device inserted through needle tube 108 to reach a desired anatomical part” (see paragraph 60).  “In the embodiment shown if FIG. 2D, a range of motion of slider 202, such as 4 cm, can translate needle tube 108 along the angular range of 17 to 45 degrees for angle adjustment 110, while rotation adjustment 112 can provide +/-90 degrees of rotation (or 180 degrees total)” (see paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a rotation and translation adjustment mechanism having indices thereon, as taught by Krieger, and to utilize such a device in the system and methods as taught by the combination of Bax in view of Burdette and Taylor, because “use of some guides can improve the accuracy of instrument placement into tissue” in “TRUS guided needle biopsy” (see paragraph 54 of Krieger).

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bax in view of Burdette as applied to claims 1 above, and further in view of Fedewa et al. (US Patent Pub. No. 2007/0010805) – herein referred to as Fedewa.
Bax in combination with Burdette was previously described with regard to claims 1 above.  However, neither of these references teach the use of a touch screen as an input.
Fedewa teaches a method and apparatus for treatment of tissue (see Title).  In paragraph 42, Fedewa teaches that “a user input device 110 (such as keyboard, trackball, mouse, and/or touch screen)” may be used.  In paragraph 55, Fedewa teaches that the user input may be used to mark portions of an image that relate to the treatment segment.  Additionally, paragraph 3 makes it clear that the system and methods of Fedewa relate to treatment of the prostate, and Figure 2 illustrates a system with a transrectal probe 212.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a touch screen for user input within the system and methods of Bax as combined with Burdette, and as taught by Fedewa, as the use of one type of input device to perform the method taught by Bax with Burdette would amount to choosing from a finite number of user input devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
Regarding claim 16, it is noted that Fedewa explicitly teaches to user the input device to mark attributes related to the tissue being treated (see paragraph 55).  Additionally, it is noted that by the combination of Bax with Burdette and Fedewa, it is obvious that a touch screen user input would be used to provide markings as described in the main body of the rejection of claim 1.

Claims 17 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bax in view of Burdette as applied to claims 1 and 20 above, and further in view of Zvuloni et al. (US Patent Pub. No. 2013/0090554, having priority to PCT/IL11/00507 filed 6/23/2011, having priority to US Provisional 61/358,034 filed 6/24/2010) – herein referred to as Zvuloni.
Bax in combination with Burdette was previously described with regard to claims 1 and 20 above.  However, neither of these references teach to identify the base or the apex of the prostate.
Zvuloni teaches a focused prostate cancer treatment system and method (see Title).  The system includes “a module for detecting and reporting the position of a prostate in real time… [and] an image registration system for mapping first-session 3D model information to a second-session 3D model is also presented (see Abstract).  As described in paragraph 182, the system provides methods by which “continuous presentation of real-time second images with, superimposed thereon, surgical target location information gleaned from first images”.  As stated in paragraph 24, “In some embodiments mapping from a first-phase 3D model's virtual space to a second-phase 3D model's virtual space is facilitated by (user-assisted or algorithmic) comparison of each model's locating of recognizable physiological landmarks within the body. Some examples: … The urethra entrance to the bladder neck and the prostate-urethra end at the apex are easily found and identified” (see paragraphs 24-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to mark identifiable landmarks, including the apex, in addition to target locations, as taught by Zvuloni, and to incorporate this into the system and methods of Bax as combined with Burdette in order to provide additional markings that may indicate prostatic movement, thereby providing a safer surgical procedure for the patient.

Conclusion
The following prior art is herein made of record as being considered pertinent to applicant's disclosure, but not relied upon:

Leroy et al. (US Patent Pub. No. 2011/0081063)
Leroy teaches a system and method for imaging and locating punctures under prostatic echography (see Title).  “The present disclosure relates to a prostatic imaging system including steps of recording and processing images acquired by the ultrasonographic head of a rectal probe equipped with an active puncture guide, characterized in that it includes steps of processing at least a part of the images acquired by the probe for calculating transformations to a "reference image" repository relative to the initial position of the prostate“ (see Abstract).  “The invention thus makes it possible to manage the ‘jumps’ of patients which are well-known to the practitioners see paragraph 26).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES M KISH/           Primary Examiner, Art Unit 3799